Exhibit 10.1

Strategic Partnership Agreement Black Gem Coal Sales, Inc. & Consolidated
Energy, Inc.




This Strategic Business Partnership Agreement by and between Black Gem Coal
Sales, Inc. (Black Gem) of Prestonsburg, Kentucky and Consolidated Energy, Inc.
(CEI) of Betsy Layne, Kentucky is for a period of 90 days and may be extended by
mutual agreement for like periods of time.




Whereas Black Gem is experienced in mining, marketing, and developing coal
properties and CEI wishes to engage Black Gem for its services. The parties
mentioned agree to enter into this agreement.




Whereas Black Gem has the ability to supply the existing contract with American
Electric Power (AEP) and will deliver as per existing agreement a minimum of
10,000 ton and a maximum of 45,000 ton of coal assuming that the coal delivered
is equal to or greater than the existing purchase order at the price stated in
the purchase order.




Whereas CEI is in need of further help in locating contract miners, developing
the reserve base, permitting issues, and other management expertise that Black
Gem has the ability to produce. The parties agree to enter into this agreement
for like services.




Black Gem will evaluate the mine and facilities and work with current management
to locate and choose a contract miner. They will also advise on how the property
may best be developed to maximize recovery by developing a sales strategy and
exploring current and future markets for all of the seams of coal on the
property. Black Gem further agrees from time to time to send its employees to
the facilities to advise and consult relating to the services they provide.




Black Gem agrees that all information collected during the term of this
agreement shall be used for the purpose of providing Black Gem's services to the
company and further agrees that said information shall be confidential. Black
Gem's confidentiality agreement shall survive this agreement for a period of 12
months.




CEI and Black Gem agree to indemnify and hold each other harmless from and
against any and all loss, claims, damages, or liabilities relating to the said
services provided to each other.




CEI agrees to pay Eight Thousand, Three Hundred, Thirty-Three Dollars and 33/100
($8,333.33) per month each to Pergrem & Rudd for a total of Sixteen Thousand,
Six Hundred, Sixty-Six Dollars and 66/100 ($16,666.66) plus 5% of net profit
with a maximum of Four Dollar ($4.00) per ton G &A Cost for services described
herein and shall be paid on the 25th day of the month following. CEI further
agrees to grant Pergrem & Rudd each Fifty Thousand (50,000) shares of common 144
restricted stock for a total of One Hundred Thousand (100,000) shares to be
issued within 90-120 days after signing of this agreement.




BLACK GEM -SALES, INC.

/s/Clark Pergrem, President

/s/Jesse Rudd, Vice President




CONSOLIDATED ENERGY, INC.

/s/Joseph G. Jacobs, President




STATEOFKENTUCKY

COUNTY OF FLOYD

Subscribed and sworn to before me by Clark Pergrem this 1st day of May, 2007. My
commission expires: 12/06/08.

/s/Linda H. Howell, Notary Public




STATEOFKENTUCKY

COUNTY OF FLOYD

Subscribed and sworn to before me by Jesse Rudd this 1st day of May, 2007. My
commission expires: 12/06/08.

/s/Linda H. Howell, Notary Public




STATEOFKENTUCKY

COUNTY OF FLOYD

Subscribed and sworn to before me by Joseph G. Jacobs this 1st day of May, 2007.
My commission expires: 02/01/10.

/s/Heather Hamond, Notary Public



